         Case 1:08-cr-00789-RJS Document 416 Filed 05/21/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


         -v-                                                        No. 08-cr-789-1 (RJS)
                                                                          ORDER
 ROBERTO SANCHEZ,

                                 Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

       Now before the Court are a series of submissions by or on behalf of Defendant Roberto

Sanchez in support of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i).

For the reasons set forth below, Sanchez’s motion is DENIED.

                                          I. Background

       Sanchez is currently serving a sentence of 240 months’ imprisonment that the Court

imposed on September 24, 2009 after he pleaded guilty to one count of conspiracy to distribute

cocaine in violation of 21 U.S.C. § 846. (Doc. No. 140.) According to the Bureau of Prisons

(“BOP”), he has a projected release date of August 25, 2025.

       On November 26, 2019, Sanchez submitted a pro se motion for compassionate release

under 18 U.S.C. § 3582(c)(1)(A) based on his remorse and rehabilitation while incarcerated. (Doc.

No. 402 (“Pro Se Ltr.”) at 2.) He highlighted that he has served over half of his term of

imprisonment, that he has decided to better himself, and that he has completed numerous prison

programs. (Id.) He requested a reduction in his sentence to time served, to home confinement, or

to release to a halfway house. (Id. at 3.) The motion further indicated that he submitted his request

to the BOP on September 4, 2019. (Id. at 4–6.) On April 9, 2020, Sanchez filed a pro se letter

supplementing his motion for compassionate release in which he referred to his medical conditions
         Case 1:08-cr-00789-RJS Document 416 Filed 05/21/20 Page 2 of 5



– namely, diabetes and high blood pressure – and the presence of COVID-19 at FCI Elkton in

Elkton, Ohio, the facility in which he is housed. (Doc. No. 406.)

       On April 20, 2020, Sanchez, now represented by counsel, filed a second supplemental letter

principally contending that compassionate release is warranted based on his risk of contracting

COVID-19 and the possibility that he would “experience severe symptoms and complications” if

infected because of his medical conditions. (Doc. No. 411 (“Counseled Ltr.”) at 2.) The Court

directed the government to respond to Sanchez’s November 26, 2019, April 9, 2020, and April 20,

2020 letters (Doc. Nos. 407, 412), and received that response on April 22, 2020 (Doc. No. 414).

The government asserts that Sanchez’s motion for compassionate release based upon his alleged

rehabilitation should be denied because rehabilitation is not an extraordinary and compelling

reason to reduce a sentence under § 3582(c)(1)(A)(i) (id. at 7), and that, to the extent that Sanchez

bases his motion on the COVID-19 pandemic and his medical conditions, it should be denied

without prejudice for failure to exhaust his administrative remedies (id. at 7–8).          Sanchez

responded on April 28, 2020, reiterating his contention that the COVID-19 pandemic and his

medical conditions constitute extraordinary and compelling reasons to reduce his sentence under

§ 3582(c)(1)(A)(i). (Doc. No. 415 (“Counseled Resp.”).)

                                          II. Discussion

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may “reduce” a defendant’s sentence where

“extraordinary and compelling reasons warrant such a reduction” and such relief would be

consistent with both the factors in 18 U.S.C. § 3553(a) and “applicable policy statements issued

by the Sentencing Commission.” Without a motion from the BOP, however, the Court “may not”

grant compassionate release unless the defendant either (1) “fully exhausted all administrative

rights to appeal a failure of the [BOP] to bring a motion on [his] behalf” or (2) waited “30 days



                                                 2
         Case 1:08-cr-00789-RJS Document 416 Filed 05/21/20 Page 3 of 5



from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

Id. The relevant policy statement applicable here – U.S.S.G. § 1B1.13 – states that “rehabilitation

of the defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement,” id. cmt. n.3.

       Sanchez submitted a request to the BOP to bring a motion for compassionate release on his

behalf on September 4, 2019 (Pro Se Ltr. at 4–6), so he has satisfied the 30-day statutory waiting

period in connection with his November 26, 2019 motion. Nevertheless, the Court must deny that

motion because it is based exclusively on his purported rehabilitation while incarcerated. See, e.g.,

United States v. Lisi, No. 15-cr-457 (KPF), 2020 WL 881994, at *4 (S.D.N.Y. Feb. 24, 2020)

(finding that “rehabilitation of the defendant” did not constitute “an extraordinary and compelling

reason for compassionate release” (internal quotation marks omitted)). As the Court explained in

response to Sanchez’s prior motion for compassionate release based on his accomplishments in

prison and his completion of prison programs, “[t]he Court commends [Sanchez] on these

achievements[,] [but] it is without the power to modify his term of imprisonment on the basis of

such behavior alone.” (Doc. No. 396 at 2.)

       To the extent that Sanchez moves for compassionate release based on his health conditions

and risk of exposure to COVID-19, as articulated in his April 9, 2020 and April 20, 2020 letters,

the Court DENIES that request without prejudice. The Court has already held, in connection with

Sanchez’s separate April 17, 2020 counseled motion for compassionate release (Doc. No. 409),

that Sanchez has yet to exhaust his administrative remedies with the BOP for that request as

required by § 3582(c)(1)(A) (Doc. No. 410 at 2) – a holding that Sanchez’s counsel inexplicably

fails to even acknowledge in counsel’s filings (see Counseled Ltr.; Counseled Resp.). Though

Sanchez continues to maintain that the Court may waive the statutory exhaustion requirement, the



                                                  3
         Case 1:08-cr-00789-RJS Document 416 Filed 05/21/20 Page 4 of 5



Court reiterates its holding that “it has no authority to waive that exhaustion requirement.” (Doc.

No. 410 at 2.)

       To be sure, more than 30 days have elapsed since Sanchez filed his request for

compassionate release premised on COVID-19 with the BOP on April 9, 2020. But prisoners

seeking compassionate release must exhaust their claims before filing their motion with the Court.

See United States v. Salemo, No. 11-cr-65 (JSR), 2020 WL 2521555, at *1 (S.D.N.Y. May 17,

2020) (explaining that “an inmate [may] file a motion for compassionate release, but only after

exhausting administrative review of the denial of a request to the BOP for compassionate release,

or after 30 days have passed since the request was made to the warden, whichever is earlier”

(emphasis added)); United States v. Nieves, No. 12-cr-931 (AJN), 2020 WL 2476185, at *2

(S.D.N.Y. May 13, 2020) (“Before filing a compassionate release motion, a defendant usually

must satisfy the statute’s administrative exhaustion requirement.”); United States v. Woodson, No.

18-cr-845 (PKC), 2020 WL 1673253, at *2 (S.D.N.Y. Apr. 6, 2020) (“If the BOP does not act

favorably on the defendant’s request after 30 days, the exhaustion requirement is dispensed with

and the defendant may bring his application to the Court.” (emphasis added)). Moreover, the

record is silent as to whether and how the BOP has responded to that petition. Therefore, since

Sanchez amended his compassionate release motion without first exhausting his administrative

remedies, and since the Court’s analysis of Sanchez’s COVID-19-based claim will surely benefit

from the fuller record that includes the BOP’s assessment of the claim and the government’s

response on the merits of the claim (as opposed to its procedural objections based solely on

exhaustion), the Court declines to address the merits of Sanchez’s request for compassionate

release premised on COVID-19 at this time. See United States v. Brady, No. 18-cr-316 (PAC),

2020 WL 2512100, at *3 (S.D.N.Y. May 15, 2020) (emphasizing the “fact-intensive inquiry made



                                                4
          Case 1:08-cr-00789-RJS Document 416 Filed 05/21/20 Page 5 of 5



in the unique circumstances and context of each individual defendant” that compassionate release

motions require, especially “amid the COVID-19 pandemic” (internal quotation marks and

citations omitted)); United States v. Roberts, No. 18-cr-528 (JMF), 2020 WL 1700032, at *2 n.2

(S.D.N.Y. Apr. 8, 2020) (explaining that “[t]he BOP is frequently in the best position to assess, at

least in the first instance, a defendant’s conditions, the risk presented to the public by his release,

and the adequacy of a release plan” (internal quotation marks omitted)).

         Accordingly, IT IS HEREBY ORDERED THAT Sanchez’s motion for compassionate

release is DENIED, without prejudice to renewal. In the event that Sanchez seeks to renew his

petition based on his health conditions and the risks associated with COVID-19 at his facility, he

shall provide the Court with a copy of his petition to the BOP and the response(s), if any, provided

by the BOP. If and when Sanchez files a renewed motion, the government shall respond to the

motion addressing the merits of that request within five days. The Clerk of Court is respectfully

directed to terminate the motion pending at document number 402.

SO ORDERED.

Dated:         May 21, 2020
               New York, New York
                                                       ____________________________________
                                                       ____________________________
                                                                                 ______
                                                                                     ____
                                                                                      ___
                                                                                        _____
                                                                                           _____
                                                       RICHARD JJ. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation




                                                  5
